
	

113 S2911 IS: Super Pollutants Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2911
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Murphy (for himself, Ms. Collins, Mrs. Feinstein, Mr. Sanders, Mr. Coons, Ms. Klobuchar, Mr. Menendez, Mr. Whitehouse, Mr. Merkley, Mr. King, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To establish a task force to review policies and measures to promote, and to develop best practices
			 for, reduction of short-lived climate pollutants, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
		  Super Pollutants Act of 2014.
		
			2.
			Findings
			Congress makes the following findings:
			
				(1)
				Short-lived climate pollutants	account for 40 percent of global warming currently impacting the
			 atmosphere, even though such
			 pollutants account for a much smaller percentage of warming agents by
			 weight.
			
				(2)
				Reducing short-lived climate pollutant emissions could—
				
					(A)
					prevent more than 2,000,000 premature deaths each year, according to the United Nations Environment
			 Programme (UNEP);
				
					(B)
					prevent more than 30,000,000 tons of crop losses each year, according to UNEP;
				
					(C)
					cut the rate of sea level rise by 25 percent, according to the National Center for Atmospheric
			 Research and the Scripps Institution of Oceanography;
				
					(D)
					cut the rate of warming by up to 0.6 degrees Celsius by 2050, according to UNEP; and
				
					(E)
					significantly contribute toward the overall global target of holding increased warming below 2
			 degrees
			 Celsius.
				
				(3)
				The United States is one of the world’s largest consumer of hydrofluorocarbons and is providing
			 significant
			 innovation in the development of low global warming potential (low-GWP)
			 al­ter­na­tives.
			
				(4)
				The United States could serve as a leader and exemplar of responsibly phasing down
			 hy­dro­fluo­ro­car­bon production and consumption.
			
				(5)
				The Montreal Protocol on Substances that Deplete the Ozone Layer has been an extraordinarily
			 successful model for protecting the stratospheric ozone
			 layer and achieving significant climate protection co-benefits. Since the
			 treaty was signed in 1987, there has been a 98 percent
			 reduction in ozone-depleting substances.
			(6)The interagency Strategy to Reduce Methane Emissions, released in March 2014, outlines a proactive
			 agenda for reducing methane leakage and waste throughout the United
			 States economy.
			3.
			Definitions
			In this Act:(1)High–GWP HFCThe term high-GWP HFC means high global warming potential hy­dro­fluo­ro­car­bons.(2)Short-lived climate pollutantThe term short-lived climate pollutant means—
				
					(A)
					black carbon;
				
					(B)
					methane; and
				
					(C)
					high-GWP HFC.
				
			4.
			Interagency Task Force on Short-Lived Climate Pollutant Mitigation
			
				(a)
				Establishment
				Not later than 90 days after the date of the enactment of this Act, the President shall establish
			 the Interagency Task Force on Short-Lived Climate Pollutant Mitigation
			 (referred to in this section as the Task Force).
			
				(b)
				Members
				The Task Force shall include the head of all relevant Federal agencies (or their designated
			 representatives), including the Department of Agriculture, the Department
			 of Commerce, the Department of Defense, the Department of Energy, the
			 Department of the Interior,	
			 the Department of State, the United States Agency for International
			 Development, the Department of Transportation, the
			 Environmental Protection Agency, and the National Oceanic and Atmospheric
			 Administration.
			
				(c)
				Duties
				The Task Force shall—
				
					(1)
					review the policy recommendations made by the Interagency Climate Change Adaptation Task Force, the
			 Interagency Strategy to Reduce Methane Emissions, the March 2012 report to
			 Congress on Black Carbon, and
			 the Council on Climate Preparedness and Resilience;(2)incorporate any
			 appropriate proposals or recommendations made by the entities or reports
			 referred to in paragraph (1) that are
			 relevant to short-lived climate pollutants into the Task Force’s action
			 plan;(3)identify relevant Federal programs that are or could be addressing the reduction of short-lived
			 climate pollutants in the United States and worldwide;
				
					(4)
					identify overlapping and duplicative programs addressing short-lived climate pollutants that would
			 benefit from consolidation and
			 streamlining;
				
					(5)
					identify gaps and serious deficiencies in United States programs targeted at short-lived climate
			 pollutants, including those that can be achieved through a combination of
			 assessment, scientific research, monitoring, and technological development
			 activities;
				
					(6)
					not later than 18 months after the date of the enactment of this Act, submit a report to Congress
			 on the findings and recommendations resulting from the activities
			 described in paragraphs (1) through (5); and(7)in developing recommendations, consult with affected stakeholders in private industry.
				
				(d)
				Emission reduction plans
				Not later than 180 days after the date of the enactment of this Act, each Federal agency shall
			 submit a report to the appropriate congressional committees that includes—(1)the agency’s plans
			 for meeting the goals set forth in section 2 of
			 Executive Order 13514	(October 5, 2009) to reduce hydrofluorocarbons,
			 methane, and related indirect emissions, including tropospheric ozone, by
			 the Federal Government; and
				(2)specific plans to purchase cleaner alternatives to high-GWP HFC whenever feasible and to
			 transition over time to equipment that uses safer and more sustainable
			 alternatives to high-GWP HFC.
			5.
			Reduction of black carbon emissions
			
				(a)
				Comprehensive plan
				
					(1)
					In general
					Through the United States membership in the International Maritime Organization, the
			 Secretary of State, in consultation with the Secretary of Transportation,
			 the Secretary of Commerce, the Administrator of the Environmental
			 Protection Agency, and the Commandant of the Coast Guard, shall develop a
			 comprehensive plan to
			 reduce black
			 carbon emissions from international shipping through—(A)a clean freight
			 partnership;(B)the inclusion of limits on black carbon; and(C)efforts that include protection of access to critical fuel shipments and emergency needs of coastal
			 communities.
					(2)
					Roadmap
					A principal objective of the plan developed pursuant to paragraph (1) should be the creation, in
			 coordination with the Department of Transportation, of a
			 roadmap toward helping countries reduce fine-particle emissions (PM2.5)
			 in the shipping sector through—
					
						(A)
						the installation of advanced emissions controls; and
					
						(B)
						the reduction of sulfur content in fuels.(b)Black carbon emissions reduction goalsIn advance of and upon assuming the Chair of the Arctic Council, the Secretary of State should—(1)lead an effort to reduce black carbon through an Arctic-wide aspirational black carbon goal; and(2)encourage observers of the Arctic Council (including India and China) to adopt national black
			 carbon emissions reduction goals.
				(c)
				Climate and Clean Air Coalition
				Through the United States membership in the Climate and Clean Air Coalition to Reduce Short Lived
			 Climate Pollutants (referred to in this section as the Coalition), the Secretary of State is encouraged—
				
					(1)
					to work with the Coalition to craft specific financing mechanisms for the incremental cost of
			 international black carbon mitigation activities; and
				
					(2)
					to request that the Coalition produce a report of black carbon mitigation financing options.
				
				(d)
				Black carbon mitigation activities
				
					(1)
					Prioritization
					The Administrator of the United States Agency for International Development shall prioritize black
			 carbon mitigation activities as part of aid distribution activities and
			 give special emphasis to projects that produce substantial environmental
			 and public health benefits, including support for clean-burning cookstoves
			 and fuels.
				
					(2)
					Emissions reductions
					The Secretary of State, in collaboration with the Environmental Protection Agency and the
			 Department of Transportation, should further aid international efforts to
			 reduce black carbon emissions from
			 diesel trucks, 2-stroke engines, diesel generators, and industrial
			 pro­cess­es by providing technical assistance—
					
						(A)
						to help developing nations lower the sulfur content of their diesel fuels;
					
						(B)
						to expand access to diesel particulate filters;
					
						(C)
						to provide vehicle manufacturers with low-emission engine designs;(D)to work with the Global Alliance for Clean Cookstoves to help developing nations	establish
			 thriving markets for clean and efficient cooking solutions; and(E)to develop other mitigation activities, including energy efficiency alternatives for generators and
			 industrial processes.
			6.
			Global reductions in high-GWP fluorinated gases
			(a)Sense of Congress
				(1)Actions by environmental protection agencyIt is the sense of Congress that the Administrator of the Environmental Protection Agency should—
					
						(A)
						amend any regulations issued under section 608 of the Clean Air Act (42 U.S.C. 7671g)—
						
							(i)
							to include hydrofluorocarbons; and
						
							(ii)
							to expand initiatives relating to the recovery and reclamation of hy­dro­fluo­ro­car­bons.
						(B)cooperate with the Secretary of Energy in considering modifications to the Energy Star program
			 established under section 324A of the Energy Policy and Conservation Act
			 (42 U.S.C. 6294a) to recognize refrigerant systems that—(i)achieve best-in-class energy efficiency savings; and(ii)utilize low global warming potential refrigerants and foam-blowing agents; and(C)remove high global warming potential hydrofluorocarbons from the Significant New Alternatives
			 Policy Program authorized under section 612(c) of the Clean Air Act (42
			 U.S.C. 7671k(c)) for applications in which the Administrator has
			 identified other alternatives that—(i)are currently or potentially available; and(ii)reduce the overall risk to human health and the environment.(2)Sense of the senateIt is the sense of the Senate that an amendment to the
			 Montreal Protocol on Substances that Deplete the Ozone Layer should ensure
			 a
			 smooth, technically feasible transition away from high-GWP
			 HFC.
				(b)
				Study on high-GWP HFC alternatives
				Not later than 2 years after the date of the enactment of this Act, the
			 Secretary of Energy and the
			 Administrator of the Environmental Protection Agency, in collaboration
			 with the National Institute of Standards and Technology, shall evaluate
			 the availability of high-GWP HFC alternatives and submit a
			 report to Congress that—(1)identifies—(A)the standards or regulatory barriers that are preventing the use of alternatives to high-GWP HFC
			 in the United States that are in widespread
			 use in other countries;(B)which standards or regulations need to be revised; and
						(C)
						what actions will be necessary to revise such standards or regulations; and(2)sets forth a plan for revising the standards referred to in paragraph (1) in the shortest possible
			 time frame.(c)Prohibition of HCFC–22 air conditioning condensing equipment(1)AmendmentSection 605 of the Clean Air Act (42 U.S.C. 7671d) is amended by adding at the end the following:(e)HCFC–22 air conditioning condensing equipmentEffective 1 year after the date of the enactment of the Super Pollutants Act of 2014, it shall be unlawful for any person to manufacture any uncharged
			 hy­dro­chlo­ro­fluo­ro­car­bon–22 air conditioning condensing equipment
			 for
			 residential use..
				(2)RulemakingNot later than 180 days after the date of the enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall promulgate regulations—(A)to carry out
			 the amendment made by paragraph (1); and(B)to reduce the allocation of HCFC–22 consumption allowances commensurate with anticipated decreased
			 demand resulting from the prohibition of uncharged condensing equipment
			 under
			 sections 605(e) of the Clean Air Act, as added by paragraph
			 (1).(d)R–134a automotive air conditioning servicing and recharge kits(1)StudyThe Administrator of the Environmental Protection Agency shall conduct a study to determine whether
			 the sale of R–134a automotive air
			 conditioning recharge kits to consumers represents an environmentally
			 significant source of
			 high-GWP HFC emissions.(2)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit a
			 report to Congress that contains the results of the study conducted
			 pursuant to paragraph (1).
			7.
			Reduction of methane leakage
			
				(a)
				Technical guidance
				The Secretary of State, the Secretary of Energy, the Administrator of the Environmental Protection
			 Agency, and the Secretary of Commerce shall—
				
					(1)
					provide other countries with technical guidance on containment of emissions from gas drilling,
			 landfills, coal
			 mining, and agriculture when engaging with other governments, including
			 trade delegations, under the
			 auspices
			 of Department of  State’s Global Shale Gas Initiative; and
				
					(2)
					collaborate with—
					
						(A)
						the World Bank’s Global Gas Flaring Reduction Partnership; and
					
						(B)
						the Environmental Protection Agency’s Global Methane Initiative, Natural Gas STAR Program, and
			 other voluntary reduction programs.
					
				(b)
				Gas pipeline infrastructure
				(1)Study(A)In generalThe Federal Energy Regulatory Commission, consistent with existing authority, shall conduct a study
			 of methods utilized at facilities subject to the Commission’s jurisdiction
			 to reduce leaks and venting across natural gas facilities.(B)Issues to be examinedIn conducting the study required under this paragraph, the Commission shall examine—(i)how the Commission’s treatment of just and reasonable rates for interstate transmission could be
			 reformed to incent pipeline operators to recover fugitive methane
			 emissions;(ii)how the Commission could coordinate with other agencies, including the Department of Energy, the
			 Environmental Protection Agency, and the Pipeline and
			 Hazardous Materials Safety Administration, to ensure the development of
			 rigorous and technically sound standards; and(iii)whether new pipeline systems are being engineered to meet the highest achievable standards for leak
			 avoidance prior to being granted a construction certificate.(2)ReportNot later than 1 year after the date of the enactment of this Act, the Commission shall submit a
			 report to Congress that contains the results of the examination conducted
			 pursuant to paragraph (1).(3)Inspection and maintenance programThe Administrator of the Environmental Protection Agency shall establish a directed inspection and
			 maintenance program that focuses on—(A)identifying the types of equipment throughout the production value chain that are most likely to
			 have high leak rates; and(B)efforts on replacing or monitoring those types of equipment.
				(c)
				Financing conditions
				The U.S. Export-Import Bank and the Overseas Private Investment Corporation, when evaluating gas
			 and oil-related projects for financial support, should condition financing
			 for such projects upon—(1)the deployment of the best technology, methods, and management practices for detecting and
			 repairing leaks of methane throughout the oil and gas production,
			 processing, transportation, and distribution system;(2)the minimization of venting and inefficient or unnecessary flaring; and(3)the deployment of best technology, methods, and management practices for reducing emissions of
			 other air pollution, especially volatile organic compounds and hazardous
			 air pollutants.
